      Case 4:20-cv-05048-RMP           ECF No. 19   filed 07/02/20   PageID.236 Page 1 of 2




1

2                                                                                  FILED IN THE
                                                                               U.S. DISTRICT COURT
                                                                         EASTERN DISTRICT OF WASHINGTON

3
                                                                           Jul 02, 2020
4                                                                             SEAN F. MCAVOY, CLERK




5                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WASHINGTON
6

7
      HEATHER CAVALIER, an
8     individual,                                     NO: 4:20-CV-5048-RMP

9                                 Plaintiff,          ORDER OF DISMISSAL WITH
                                                      PREJUDICE
10          v.

11    ALLSTATE FIRE AND
      CASUALTY INSURANCE
12    COMPANY, an Illinois corporation,

13                                Defendant.

14

15         BEFORE THE COURT is the parties’ Stipulated Motion to Dismiss with

16   Prejudice, ECF No. 18. Having reviewed the Motion and the record, the Court finds

17   good cause to grant dismissal. Accordingly, IT IS HEREBY ORDERED:

18         1. The parties’ Stipulated Motion to Dismiss with Prejudice, ECF No. 18, is

19               GRANTED.

20         2. Plaintiff’s Complaint is dismissed with prejudice and without fees or

21               costs to any party.


     ORDER OF DISMISSAL WITH PREJUDICE ~ 1
      Case 4:20-cv-05048-RMP     ECF No. 19    filed 07/02/20   PageID.237 Page 2 of 2




1          3. All pending motions are DENIED AS MOOT.

2          4. All scheduled court hearings, if any, are STRICKEN.

3          IT IS SO ORDERED. The District Court Clerk is directed to enter this

4    Order, enter judgment of dismissal with prejudice, provide copies to counsel, and

5    close this case.

6          DATED July 2, 2020.

7
                                                s/ Rosanna Malouf Peterson
8                                           ROSANNA MALOUF PETERSON
                                               United States District Judge
9

10

11

12

13

14

15

16

17

18

19

20

21


     ORDER OF DISMISSAL WITH PREJUDICE ~ 2
